Citation Nr: 0429552	
Decision Date: 11/02/04    Archive Date: 11/10/04

DOCKET NO.  00-12 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York




THE ISSUE

Entitlement to service connection for claimed coronary artery 
disease.  




REPRESENTATION

Appellant represented by:	The American Legion









ATTORNEY FOR THE BOARD

A. Nigam, Law Clerk



INTRODUCTION

The veteran served on active duty from August 1962 to October 
1966.  He also served from October 1975 to June 1978 in the 
National Guard.  

The matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2000 RO rating decision.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran and his representative if further action is 
required on his part.  



REMAND

The veteran is seeking service connection for coronary artery 
disease.  He asserts that his current heart condition is 
etiologically related to an episode that happened while on 
active duty for training during his service in the National 
Guard.  

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  

Under the VCAA, VA is required to obtain relevant records 
(including private records) that the claimant adequately 
identifies and authorizes VA to obtain.  38 U.S.C.A. § 5103 
A(b).  

The Board notes that in a March 2000 Notice of Disagreement 
(NOD), the veteran indicated that he wished to appear at a 
personal hearing.  In the veteran's representative's October 
2004 written brief presentation, his March 2000 request was 
noted.  

Additionally, the Board notes that in the veteran's June 2000 
VA Form 9, it was asserted that a private medical opinion 
would corroborate his claim that his injury occurred while he 
was on active duty for training.  This record has not been 
obtained.  

In view of the evidence discussed herein, the Board finds 
that additional evidentiary development is necessary before 
the veteran's claim can be adjudicated, and remands the case 
for further development.  

While this case is in remand status, the RO should also 
ensure that the veteran's most recent VA and private 
treatment records are obtained and associated with the claims 
folder.  

Accordingly, this case is remanded for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran and request 
clarification as to whether he desires a 
hearing before a Decision Review Officer 
(DRO) or a Veterans Law Judge at the RO.  
If the veteran responds in the 
affirmative, the RO should then schedule 
the requested hearing.  Appropriate 
notification of any scheduled hearing 
should be given to the veteran and his 
representative, and such notification 
should be documented and associated with 
the claims folder.  

2.  The RO also should take appropriate 
steps to contact the veteran and ask him 
to provide a list of names and addresses 
of any additional doctors and medical 
care facilities (hospitals, HMOs, etc.), 
not already submitted, which have treated 
him for his claimed coronary artery 
disease.  He should be provided with 
release forms and asked that a copy be 
signed and returned for each health care 
provider identified.  When the veteran 
responds, the RO should obtain records 
from each health care provider the 
veteran identifies (except where VA has 
already made reasonable efforts to obtain 
the records from a particular provider).  
If these records cannot be obtained and 
there is no affirmative evidence that 
they do not exist, the RO should inform 
the veteran of the records that could not 
be obtained, including what efforts were 
made to obtain them.  

3.  Following the completion of the 
action requested hereinabove and any 
other indicated development, the RO 
should readjudicate the issue on appeal.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  



